Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR §1.114
2.	A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed on June 10, 2021 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR §1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action dated March 4, 2021 has been withdrawn pursuant to 37 CFR §1.114 and the submission filed on June 10, 2021 has been entered. Claims 1-5, 7-12, 14-18, and 20 are pending and are rejected for the reasons set forth below.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	In sum, claims 1-5, 7-12, 14-18, and 20 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

            Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition 

	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Here, the independent claims at their core recite the abstract idea of: 
Extracting… from a bill for payment, each item of a set of items being purchased during a commercial transaction; 
Determining… a commercial location at which the commercial transaction is being performed; 
Generating a set of attributes corresponding to each payment option of a plurality of payment options associated with a purchaser, wherein the set of attributes includes an interest rate, any item-related discount interest rate, any location-related discount interest rate, any foreign exchange rate, any purchase insurance availability, any rewards points, any item related bonus rewards points, any location-related rewards points, any rebates, any item-related bonus rebates, and any location-related bonus rebates; 
Identifying… a benefit from using the payment option for every item of the set of items at the commercial location based on the set of attributes for each payment option of the plurality of payment options; 
Automatically selecting… a set of optimal payment options that includes an optimal payment option that is determined to generate a greatest economic benefit for every item of the set of items being purchased at the commercial location based on the set of attributes; 16/279,233Page 2 of 11
Automatically submitting… the optimal payment option selected… as the payment option for the set of items; and 
Incorporating information about the exchange rate into the continuous learned data… for performing future predictive analysis.
	Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., here, selecting a payment option to perform a transaction). 

	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 

	The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
	Claims 2, 9, and 16 simply refine the abstract idea by adding steps to the recited abstract idea (e.g. identifying information regarding items included in a bill for purchase) and does not add any 
	Claims 3, 10, and 17 merely add further description to the process of uploading the bill for payment to the mobile device. Merely stating that this process is performed electronically does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea. Rather, this amounts to no more than applying generic computer components (e.g. point of sale payment system) to perform the process of gathering/transferring data on a computer.
	Claims 4 and 11 merely add further description to the process of gathering the location data. Merely defining which locations may be included in the location data does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept).
	Claims 5 and 12 merely add further description to the payment options recited in claims 1 and 8 respectively. Merely defining which payment options may be selected by the system does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept).
	Claims 7, 14, and 20 merely state that the system analyzes a second set of items to determine a second optimal payment option for the transaction. Merely stating that the system repeats steps performed in the independent claim (e.g. extracting a set of items from a bill for payment and selecting an optimal payment option for the set of items) does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea. Rather, these claims are rejected for similar reasons as the independent claim described above.
Claim 18 merely adds further description regarding the location data and the type of payment options which may be identified, as described in claim 15. Merely defining which locations may be included in the location data, and what type of payment options may be selected, does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept).
	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter.  The additional elements in the claims, listed below in the Step 2B analysis, are recited at a high level of generality and simply implement the abstract idea, or further refine the abstract idea, recited respectively by the claims.  

	The claims, both independent and dependent, viewed individually and as a whole, including each combination of limitations and elements, are not directed to a technological improvement, and do not integrate the judicial exception (i.e., abstract idea) into a practical application since the claims do not recite: (i) an improvement to the functioning of a computer or computing device; (ii) an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); (iii) an application of the abstract idea with, or by use of, a particular machine; (iv) a transformation or reduction of a particular article to a different state or thing (e.g., the claims do not use the abstract idea in the claimed process to bring about a physical change (See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process)); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply 
 
	Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept).  Here, the recited additional elements, such as: a memory, a bus, a processor, a mobile device, and a cognitive system, do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See e.g., MPEP §2106.05(f))  The additional elements are specified at a high level of generality as simply facilitating and/or performing generic computer data receipt and processing/analysis steps, and data storage and communication steps such as those typically used in a general purpose computer, computing system and computer network, where the additional elements are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved. (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Paragraphs 21-26).  
	The additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis.  None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.


Response to Arguments
Arguments Regarding 35 U.S.C. 101
5.	Applicant's arguments filed January 14, 2021 have been fully considered but they are not persuasive. 
	The examiner notes that the subject matter submitted in the claims filed on June 10, 2021 (i.e. incorporating information about the exchange rate into the continuous learned data used by the cognitive system for performing future predictive analysis) differs in scope from the subject matter discussed in the interview conducted on April 27, 2021 (i.e. incorporating the payment option selected by the cognitive system into the continuous learned data used by the cognitive system for performing future predictive analysis).  As discussed in the interview, the concept of using the result/output obtained from the analysis performed by the cognitive system (e.g. the selected payment option) as an input for training the cognitive system in order to more accurately perform future analysis could amount to a practical application of the abstract idea. However, the amended independent claims submitted on June 10, 2021, in light of the applicant’s specification (Paragraphs 40 and 44), do not appear to teach such a concept. The current independent claims merely state that information regarding an exchange rate is somehow incorporated into the data used by the cognitive system for performing future analysis. There is no indication that the system uses results/outputs from the analysis in order to train the cognitive system, and, as a result, the amended claims do not add any element or feature that provides a technological solution or an element or feature that is significantly more than the recited abstract idea. Therefore, the amended claims do not overcome the requirements set forth in 35 U.S.C. 101.




Citation of Pertinent Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schloter (U.S. Pre-Grant Publication No. 20120185368): Describes a system/method for obtaining and analyzing images of expense receipts. Itemized information may be extracted from the receipts, and a user may be offered several payment options to pay for the expenses.
Kohli (U.S. Pre-Grant Publication No. 20200234268): Describes a system for recommending a financial instrument to a user. The recommendation may be based on various data associated with the payment option and a machine learning algorithm. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/WILLIAM D NEWLON/Examiner, Art Unit 3696          

/JOSEPH W. KING/Primary Examiner, Art Unit 3696